PER CURIAM.
The opinion of the Court of Civil Appeals is reported in 373 S.W.2d 97.
The action of the trial court in granting summary judgment in favor of the respondent, Smith Perry Electric Company, was reversed and the cause remanded by the Court of Civil Appeals on the ground that a fact issue was raised as to whether or not the promissory note given by Southwest Electric Company to Smith Perry Electric Company was accepted by the latter in full payment of the materials sold and delivered to Southwest Electric Company.
The Court of Civil Appeals also overruled Smith Perry Electric Company’s cross point that the trial court erred in sustaining the special exception to its pleadings for attorneys’ fees. Our action in refusing this application no reversible error is not to be taken as approving or disapproving the latter ruling.
Application refused n. r. e.